OPINION ON MOTION TO REMAND
BEN C. DAWKINS, Jr., Chief Judge.
Defendant timely removed this case from State district court. Plaintiff filed a motion to remand alleging that defendant improperly removed because defendant is a citizen of Louisiana.
In its petition for removal, defendant clearly admits that it is a citizen of Louisiana and that its principal place of business is in Louisiana. Under 28 U.S.C. § 1441(b), a defendant who is a citizen of the state where the action is brought cannot remove the action. Thus the removal was patently improper, and the motion to remand must be granted. An order of remand has been signed and placed in the record.